Fourth Court of Appeals
                                  San Antonio, Texas
                                          June 6, 2022

                                      No. 04-21-00150-CV

                      IN THE ESTATE OF MARIA LUISA AGUILAR

                   From the County Court At Law No 1, Webb County, Texas
                             Trial Court No. 2020PB5000085-L1
                          Honorable Hugo Martinez, Judge Presiding


                                         ORDER
Sitting:       Rebeca C. Martinez, Chief Justice
               Liza A. Rodriguez, Justice
               Lori I. Valenzuela, Justice

        On June 1, 2022, appellant filed his appellant’s brief. On June 2, 2022, appellant filed a
motion for extension of time to file his brief, requesting an extension to the date the brief was
filed. Appellee has filed a written objection to the extension, along with a motion to dismiss
appellant’s appeal. We GRANT appellant’s motion for extension of time to file his brief. We
DENY appellee’s motion to dismiss. Appellee’s brief is due July 1, 2022.




                                                    _________________________________
                                                    Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of June, 2022.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court